DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group II, claims 4-14 in the reply filed on 17 Jun 2022 is acknowledged.  The traversal is on the ground(s) that the examiner allegedly did not provide any explanation of why the restriction was made, and/or evidentiary support.  This is not found persuasive because this is incorrect and/or respectfully not an accurate statement. 
In the Restriction Requirement of 13 May 2022, the examiner listed the groups of inventions by claims, what they were generally directed to, and the classifications.  The inventions are independent or distinct as subcombinations disclosed as usable in a single combination, and the examiner listed/showed that at least one subcombination is separately usable.  As indicated previously, a search for one of the inventions would not necessarily overlap with a search for another invention; and the inventions are not obvious variants based on the current record, nor is Applicant alleging thereto. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(-s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 Jun 2022.



Drawings
The drawings are objected to because some of the print is either too small in size or granular, making it respectfully very difficult if not impossible to decipher. In particular, please see Figures 2, 3, 9, 13-15 and 17-20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto (U.S. Patent Application Pub. No. 2019/0096135 A1) in view of Ferguson, M. K., Ronay, A. K., Lee, Y. T. T., & Law, K. H. (2018). Detection and segmentation of manufacturing defects with convolutional neural networks and transfer learning. Smart and sustainable manufacturing systems, 2. (pp.1-17) (“Ferguson”) (page citations correspond to pages of the document provided with this official action), and further in view of Lindeman (U.S. Patent Application Pub. No. 2021/0081698 A1).

	Regarding claim 4: 
	Dal Mutto teaches: a method of contactless structural defect analysis (e.g. claim 24 and paras. 77-83), the method comprising the steps of: 
	scanning an area surrounding (e.g. paras. 84-111, scanning an area) a mixed reality headset (e.g. paras. 8-9 and claim 24, an AR-HMD; *note, this mapping for the headset applies to all other headset recitations) to capture one or more images including possible defects (e.g. paras. 113, after scanning, the data may be used to visualize defects.  See also Figs. 5A-7). 
	Regarding the remaining features of claim 4, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	suggesting, via the mixed reality headset, a plurality of the one or more images for an analysis
	receiving, via a user-input actuator in communication with the mixed reality headset, an input from a user to investigate one of the suggested images; 
	generating, via the mixed reality headset, a bounding box surrounding the selected one of the suggested images; 
	transmitting, via the mixed reality headset, the bounding box surrounding the selected one of the suggested images to a server; 
	segmenting, via the server, the selected one of the suggested images within the bounding box; 
	comparing, via the server, the segmented selected one of the suggested images with a plurality of images from a trained data set; 
	calculating, via the server, a likelihood of a detect within the segmented selected one of the suggested images based on the comparison with the trained data set; and 
	transmitting, via the server, the calculated likelihood of the defect to the mixed reality headset, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the suggesting and receiving steps, Dal Mutto teaches/suggests that it is known to have systems/methods whereby a user can provide input as to explicit rules for detecting defects, and also show to the user the detects detected and described in Fig. 17 (see e.g. paras. 214-219). In some embodiments, a user can manually label surface features (para. 214 and Fig. 19).  Likewise, Lindeman teaches that it is also known to allow user feedback to guide/direct a defect analysis (see para. 50-60, 62, 70-74, 82-84. See also Fig. 3).  Modifying the applied references, in view of Dal Mutto and Lindeman, to have included to the above suggesting and receiving steps, as manner of allowing user real-time feedback to and from a user (e.g. Lindeman, para. 115 and 124-25,  is all of taught, suggested and obvious and predictable over the prior art.  A user-input actuator is further taught by a user interface device (para. 216) in communication with the HMD (Fig. 21 and related description). 
	Re: generating step, Dal Mutto, paras. 150-56, teaches that it is known to generate a bounding box surrounding a selected image (i.e. a selected, identified object).  Likewise, in the interests of compact prosecution, see Ferguson, Introduction, section IV. (A-B) and Lindeman, para. 51 and Fig. 6. 
	Re: first transmitting step, Dal Mutto teaches that some of the computations can be distributed across systems and/or be remote (para. 125).  To that end, Lindeman teaches that a remote server can be used to perform processing and/or control of the systems and methods also related to defect analysis (para. 3, 39-42 and 51).   Modifying the applied references, such to include the above generating step as part of  image analysis to identify defects, and transmitting to allow for processing distributed across multiple systems per the prior art, would have been obvious and predictable over the prior art
	Re: segmenting and comparing steps, Dal Mutto teaches that generating a bounding box containing an object of interest (para. 156) followed by segmentation (see para. 214-15) is known.  Likewise, segmentation is also taught by Ferguson (see Abstract, introduction (which teaches image and instance segmentation), Fig. 1 and Section III).  For comparing, see Ferguson, Section III, IV,  and Figs. 12-13; and Dal Mutto (paras. 133-47, 156-70).  Modifying the applied references, such to include the above segmenting and comparing steps as part of  image analysis to identify defects, per Dal Mutto and/or Ferguson, is all of taught and suggested, and would have been obvious and predictable over the prior art.	
	Re: calculating step, see: Dal Mutto, para. 240; Lindeman, claim 9 and paras 13 and 123; and Ferguson, Sections III-IV. Modifying the applied references, such to include the above calculating step as part of  image analysis to identify defects, per the three references applied, is all of taught and suggested, and would have been obvious and predictable over the prior art.	
	Re: second transmitting step, see above mapping re: first transmitting step, which applies here.  Modifying the applied references, such that some of the processing is done via a remote server, per Dal Mutto and Lindeman, and then transferred to the HMD of Dal Mutton, is all of taught and suggested, and would have been obvious and predictable over the prior art.	
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 4, further comprising the step of, after generating the bounding box surrounding the selected one of the suggested images, receiving, via the user-input actuator, an input from the user confirming a placement and size of the bounding box, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 4 equally applies here. Modifying the applied references, such to include the ability of receiving user input to confirm a placement and size of the bounding box, as per Dal Mutto and Lindeman as manner of allowing user real-time feedback to and from a user (e.g. Lindeman, para. 115 and 124-25,  is all of taught, suggested and obvious and predictable over the prior art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 4, wherein the step of generating the bounding box further comprises modifying a boundary of the bounding box based on a user input, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 4 equally applies here. Modifying the applied references, such to include the ability of receiving user input to modify a boundary of a bounding box, as per Dal Mutto and Lindeman as manner of allowing user real-time feedback to and from a user (e.g. Lindeman, para. 115 and 124-25,  is all of taught, suggested and obvious and predictable over the prior art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 4, wherein the step of segmenting the selected one of the suggested images within the bounding box further comprises creating a plurality of prediction vectors within the selected one of the suggested images, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dal Mutto teaches that it is known to perform feature detection with segmentation (see e.g. paras. 214-15).  Feature defection can include the generation of descriptors (i.e. prediction vector) (see e.g. Fig. 19 and 20) which can be used to identify defects (see also paras. 197-216).  Modifying Dal Mutto, in view of itself, such to include descriptors generation in the segmentation step, also per Dal Mutto, is all of taught, suggested and obvious and predictable over the prior art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Dal Mutto further teaches: the method of claim 7, wherein the step of comparing the segmented selected one of the suggested images with the plurality of images from the trained data set further comprises comparing the plurality of prediction vectors to the plurality of images to determine the likelihood of the defect (see e.g. paras. 201-211).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Dal Mutto, to have obtained the above. The motivation would be to use a trained CNN (convolutional neural network) to perform inspections to facilitate tasks. 


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto in view of Ferguson and Lindeman and further in view of: Redmon, J., Divvala, S., Girshick, R., & Farhadi, A. (2016). You only look once: Unified, real-time object detection. In Proceedings of the IEEE conference on computer vision and pattern recognition (pp. 779-788) (“Redmon”). 

	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 4, further comprising the step of assigning, via the mixed reality headset, a prediction threshold to the captured one or more images including possible defects, wherein the prediction threshold determines a boundary of the bounding box, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	In the context of object (i.e. defect) detection, Redmon teaches to assign confidence scores for bounding boxes, said confidence scores reflecting how confident the model is that the box contains an object and how accurate the model thinks the box is that it predicts (see Section 2 and Fig. 2).  The higher the confidence score is, the greater the likelihood that the bounding box contains the defect object.  Recall, in mapping to claim 4, that the combination of references to claim 4 teach the ability of a user to provide input during inspection. Modifying the applied references, such to allow for user input (see mapping to claim 4) as it relates to a prediction threshold as determining a boundary of a bounding box, per Redmon, is all of taught, suggested and obvious and predictable over the prior art.  	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	The above mapping to claim 9 equally applies here. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 9, further comprising the step of altering the prediction threshold and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is, per the mapping to claim 4 above, for a user to alter the prediction threshold as one of the capabilities of a user to input or manually control the inspection process (see mapping to claim 4). 	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11: 
	Redmon further teaches: the method of claim 10, wherein a higher prediction threshold alters the boundary of the bounding box to reduce an area of the bounding box (see Section 2, the higher the confidence score, the greater the likelihood that the box contains the object of interest and thus, smaller size (i.e. does not include extraneous non-relevant object data that would decrease confidence score)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Redmon, to have obtained the above. The motivation would be to fine tune areas of bounding boxes to achieve desired object detection. 


	Regarding claim 12:
	Redmon further teaches: the method of claim 10, wherein a lower prediction threshold alters the boundary of the bounding box to increase an area of the bounding box (see Section 2, the lower the confidence score, the greater the likelihood that the box contains more object than that which is desired to detect and thus larger size).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Redmon, to have obtained the above. The motivation would be to fine tune areas of bounding boxes to achieve desired object detection. 



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto in view of Ferguson and Lindeman and further in view of: Golparvar-Fard, M., Peña-Mora, F., & Savarese, S. (2009). D4AR–a 4-dimensional augmented reality model for automating construction progress monitoring data collection, processing and communication. Journal of information technology in construction, 14(13), 129-153. (“D4AR”). 

	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 4, further comprising the step of using, via the mixed reality headset, projective geometry to project an object onto the bounding box surrounding the selected one of the suggested images, such that the projected object is transmitted to server, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  	Features related to the mixed reality headset, bounding box and transmission to servers are taught by the prior art and mapped above in claim 4.  Regarding using projective geometry to project an object, see D4AR, Figs. 1, 4, 12, 14, 15 and 17 and related descriptions.  Re: projecting the object onto the bounding box, as mapped in claim 4, the bounding box is used to identify or locate an object of interest (i.e. defect) in an image scene. Modifying the applied references, such that the projected object is projected onto the bounding box surrounding an object of interest, such to overlay or project an expected or planned result, as per D4AR, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 13, wherein the step of calculating the likelihood of the defect within the segmented selected one of the suggested images further comprises comparing the projected object to the plurality of images from the trained data set, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The projected object corresponds to a planned object or expected (i.e. not defective) object, as per D4AR (here, the instant reference focuses on buildings or construction projects) (see Figs. 1, 4, 12, 14, 15 and 17 and related descriptions).  Modifying the applied references, such that calculating the likelihood of defect, as mapped in claim 4, corresponds to comparing the projected object, per D4AR and mapped in claim 13, to images from the trained dataset, mapped in claim 4, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  All references are concerned or relevant to identifying defects, performing inspections, and making sure products match desired specifications.  Such a modification would have been within the purview of one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to augmented/virtual/mixed/extended reality inspections, object identification and classification, and/or machine learning as it relates to same.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613